DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

General Remarks
This communication is considered fully responsive to Applicant’s response filed 06/22/2022.
Application filed 03/19/2020.
Claims:
Claims 1-10 and 13-16 are pending.
Claims 11-12 are restricted/withdrawn
Claims 1, 2 and 10 are independent.
Claim 14-16 is new.
Claims 1-4 and 10 are amended.
IDS:
Previous IDS:
IDS filed 03/19/2020 has been considered.
Continuity/Priority Data:
This Application claims priority to Japanese Application No. JP2019-061363 filed 03/27/2019.
Previous Action:
A restriction was filed by the previous examiner on 05/24/2021.
Claims 1-10 were elected.
Claims 11-12 were restricted.
New Examiner:
This application is being reviewed by a new examiner.
Conditional Limitations:
Claims 1-5 and 10 contain conditional limitations.  For example, each of these claims contain the phrase, “In a case where …”  The use of conditional limitations may affect the patentability of the claims depending on the type of the claim.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-10 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2014/0029617 A1 to Wang et al. (“Wang”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2007/00614782 A1 to Higuchi (“Higuchi”) in view of U.S. Patent No. 7,103,675 A1 to  in further view of U.S. Patent Application Publication No. 2014/0029617 A1 to Wang et al. (“Wang”)
As to claim 2, Higuchi discloses:
a control method for an information processing apparatus with a plurality of network interfaces, the control method comprising controlling to: 
receive a request via one of the plurality of networks (Fig. 2, 2001 of Higuchi); 
	Freedman discloses what Higuchi does not expressly disclose.
Freedman discloses:
generate a response to a source of the received request, the response indicating the source of the request set as a destination address and a destination address of the request set as a source address (col. 1 ll. 45-58 – Freedman teaches swapping source and destination address in a response);
Wang discloses what Higuchi and Freedman do not expressly disclose.
Wang discloses:
control transmission of the generated response so as not to be transmitted from a network interface different form the network interface by which the request has been received according to that a network interface determined based on a routing table is different from the network interface by which the request has been received (Abstract, ¶0033 – Wang teaches that managed flows communication use the same NIC for sending and receiving and therefore will not be transmitted by the NIC that is different.  Routing tables are used to classify the flows.)
Higuchi, Freedman and Wang are analogous arts because they are from the same field of endeavor with respect to networking.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate using routing tables to define flows for NIC usage as discussed in Wang with networking source and destination addresses as discussed in Freedman with a control method for an information processing apparatus with a plurality of network interfaces as discussed in Higuchi by adding the functionality of Wang to the system/method of Higuchi and Freedman in order to  improved performance and energy efficiency of software-based router (Wang, Abstract).

As to claim 1, similar rejection as to claim 2.

As to claim 3, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
wherein the controlling includes: 
in a case where the network interface having received the request is different from the network interface determined based on the routing table, controlling to discard the response to prevent a response from the network interface different from the network interface by which the request has been received (¶ 0018 – Higuchi teaches that if it is intended to carry out communication though a communication interface different from that used in the first communication in response to a second and subsequent communication requests issued by the task, the communication is shut off; ¶0019 – Higuchi teaches the prohibition of one task using a plural communication interfaces together.). 

As to claim 4, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
wherein the method further comprising: 
in a case where the network interface having received the request matches the network interface determined based on the routing table, controlling to transmit the response from the network interface determined based on the routing table (¶0057 – Higuchi teaches the communication interface restriction means makes setting to permit communication only to the communication interfaces of the identifier obtained from the communication control means). 

As to claim 5, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
wherein the method further comprising controlling to: 
store information indicating a destination of the request in response to reception of the request (¶0041 – Higuchi teaches use of a routing table that is a list of combination of destinations of communications and communication interfaces used in the communications);
wherein the controlling includes, in a case where the network interface having received the request is determined to be different from the network interface determined to be used for communication with the destination identified by the destination address set in the generated response, controlling to prevent the response from the different network interface (¶ 0018 – Higuchi teaches that if it is intended to carry out communication though a communication interface different from that used in the first communication in response to a second and subsequent communication requests issued by the task, the communication is shut off; ¶0019 – Higuchi teaches the prohibition of one task using a plural communication interfaces together.).

As to claim 7, Higuchi, Freedman and Wang discloses:
method according to claim 3, and
Higuchi discloses:
wherein the method further comprising: 
controlling to notify a user of predetermined information in a case where the response is discarded (Fig. 9, ¶0102 – Higuchi teaches the failure of the communication request is notified from the routing function unit 10014 to the application program 10001 (i.e., user) through the TCP/IP communication function unit 10004.). 

As to claim 8, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
wherein the response is an Internet Protocol (IP) response packet (¶0039 – Higuchi teaches using IP communications), and 
Freedman discloses:
the destination address is an IP address corresponding to the source (col. 1 ll. 45-58 – Freedman teaches swapping source and destination address in a response). 
The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 9, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
wherein the plurality of network interfaces are connected to different networks (Fig. 1 of Higuchi). 

As to claim 10, similar rejection as to claim 1. 

As to claim 13, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
identifying a network interface that received the request, based on a network address of the destination of the request (Fig. 3, ¶0055 – Higuchi teaches searching routing table for the ID of the communication interface at the time of communication request.),
wherein the stored information is a name of the identified network interface (Fig. 3, ¶0055 – Higuchi teaches searching routing table for the ID of the communication interface at the time of communication request..

As to claim 14, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
store information corresponding to a network interface used to receive the request which is identified based on a destination of the request (Fig. 1, Memory, 1002, ¶0041 – Higuchi teaches storing list of combinations of destinations and interfaces used in communications);
compare a network interface used to receive the request and identified based on the stored information with the network interface determined to be used for communication with destination included in the response to determine whether the network interface having received the request is different from the network interface determined to be used for communication with the destination identified by the destination address set in the generated response (¶0039 – Higuchi teaches searching a routing table using a destination of communication as a key. A specific identifier of communication interface is different depending on an operating system and on a communication protocol handled by a communication interface; ¶0041 – Higuchi teaches the routing table is a list of combination of destinations of communications and communication interfaces used in the communications; ¶0043 – Higuchi teaches use of a communication interface restriction means for restricting the communication of the respective communication interfaces and selects whether the communication data of each communication interface is to be passed or dropped; ¶0044 – Higuchi teaches communication interface restriction means is arranged as a communication filter. The communication filter determines whether the communication data is to be passed or dropped based on the information of a communication destination, a communication source, and the like; ¶0057 – Higuchi teaches the communication control means notifies the communication interface restriction means of the identifier of the communication interface used to communication and requests it to restrict communication. The communication interface restriction means makes setting to permit communication only to the communication interfaces of the identifier obtained from the communication control means; ¶0017 – Higuchi teaches a task table update means for recording a combination of a task and communication interface means used in a first communication carried out by the task to a task table; ¶0051 – Higuchi teaches searching the task table based on the notified task identifier and determines whether or not a communication interface is allocated to the task identifier);

As to claim 15, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Higuchi discloses:
the generated response is controlled so as not be transmitted from the network interface different from the network interface by which the request has been received by discarding the generated response (¶0039 – Higuchi teaches searching a routing table using a destination of communication as a key. A specific identifier of communication interface is different depending on an operating system and on a communication protocol handled by a communication interface; ¶0041 – Higuchi teaches the routing table is a list of combination of destinations of communications and communication interfaces used in the communications; ¶0043 – Higuchi teaches use of a communication interface restriction means for restricting the communication of the respective communication interfaces and selects whether the communication data of each communication interface is to be passed or dropped; ¶0044 – Higuchi teaches communication interface restriction means is arranged as a communication filter. The communication filter determines whether the communication data is to be passed or dropped based on the information of a communication destination, a communication source, and the like; ¶0057 – Higuchi teaches the communication control means notifies the communication interface restriction means of the identifier of the communication interface used to communication and requests it to restrict communication. The communication interface restriction means makes setting to permit communication only to the communication interfaces of the identifier obtained from the communication control means; ¶0017 – Higuchi teaches a task table update means for recording a combination of a task and communication interface means used in a first communication carried out by the task to a task table; ¶0051 – Higuchi teaches searching the task table based on the notified task identifier and determines whether or not a communication interface is allocated to the task identifier);

As to claim 16, Higuchi, Freedman and Wang discloses:
method according to claim 2, and
Freedman discloses:
The information processing apparatus is an image form apparatus that records an image of a recording medium based on image data (col. 8 ll. 16-57 of Freedman).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2007/00614782 A1 to Higuchi (“Higuchi”) in view of U.S. Patent No. 7,103,675 A1 to Freedman (“Freedman”) in further view of U.S. Patent Application Publication No. 2014/0029617 A1 to Wang et al. (“Wang”) in further view of U.S. Patent Application Publication No. 2018/0191525 to Roychoudury et al. (“Roychoudury”)
As to claim 6, Higuchi, Freedman and Wang discloses:
method according to claim 2, 
Roychourdhury discloses what Higuchi and Freedman do not expressly disclose.
Roychourdhury discloses:
wherein the information processing apparatus is a printing apparatus including a printing unit (¶0027 – Roychoudhury teaches use of a printer). 
Higuchi, Freedman, Wang and Roychoudhury are analogous arts because they are from the same field of endeavor with respect to networking.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate printer incorporation as discussed in Roychoudhury with using routing tables to define flows for NIC usage as discussed in Wang with using networking source and destination addresses as discussed in Freedman with a control method for an information processing apparatus with a plurality of network interfaces as discussed in Higuchi by adding the functionality of Freedman to the system/method of Higuchi and Freedman in order to demonstrate that a printer can be used in a networking environment (Roychourdhury, ¶0027).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445